 


109 HR 6405 IH: Long-Term Care Improvement Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6405 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve long-term care. 
 
 
IShort title; findings 
101.Short title; table of contents 
(a)Short titleThis Act may be cited as the Long-Term Care Improvement Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Title I—Short title; findings 
Sec. 101. Short title; table of contents. 
Sec. 102. Findings. 
Title II—Long-term care financing 
Sec. 201. Long-term care awareness. 
Sec. 202. Long-term care financing commission. 
Sec. 203. Considerations in MedPAC recommendations on payment for skilled nursing facilities. 
Title III—Long-term care insurance 
Sec. 301. Treatment of premiums on qualified long-term care insurance contracts. 
Sec. 302. Additional consumer protections for long-term care insurance. 
Title IV—Miscellaneous Provisions 
Sec. 401. Elimination of limitation on eligibility for supplemental security income benefits for persons living in publicly operated community residences, based on the number of residents served by the facility.  
102.FindingsThe Congress finds the following: 
(1)The United States needs a national strategy for long-term care.  
(2)Seventy-seven million baby-boomers will retire by 2030.  
(3)Long-term care is an ever-increasing proportion of Medicaid spending.  
(4)Encouraging planning, saving, and personal responsibility will strengthen the Medicaid program for other eligible populations.  
(5)Thirty-two percent of Medicaid spending is on long-term care and that number is expected to increase over the next 20 years as baby-boomers begin to retire.  
(6)Four-fifths of projected increases in Medicaid expenditures are estimated to come from the aged and disabled, who primarily have chronic diseases and are in need of long-term care services.  
(7)The United States as a whole must get more private dollars into the long-term care system, or else be saddled by skyrocketing costs to the government that risk the collapse of Medicaid. 
IILong-term care financing 
201.Long-term care awareness 
(a)Own Your Own Future long-term care awareness campaignIt is the sense of the Congress that— 
(1)the Own Your Own Future long-term care awareness campaign established jointly in January 2005, and implemented in 8 states in 2006, by Office of the Assistant Secretary for Planning and Evaluation, the Administration on Aging, and the Centers for Medicare & Medicaid Services (CMS), working closely with the National Governors Association (NGA) and the National Council of State Legislators, should be expanded and implemented in all the States, and 
(2)as part of such campaign, the Administration on Aging should distribute, upon request, the document entitled “Long-Term Care Planning Kit”, originally published by the Department Health and Human Services as publication CMS–11026 (December 2002) and as updated from time to time.  
(b)Day for a National Conversation on Long-Term Care 
(1)Designation and promotionFrom among the holidays when families normally gather together, the Secretary of Health and Human Services shall designate 1 particular day each year as the Day for a National Conversation on Long-Term Care and shall provide public announcements and activities to encourage and facilitate the opportunities for families to discuss aging and retirement preparation with family members who are older individuals. 
(2)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 fore each of 5 fiscal years to carry out this subsection. 
202.Long-term care financing commission 
(a)EstablishmentThere is hereby established a commission to be known as the Long-Term Care Financing Commission (in this section referred to as the Commission). 
(b)CompositionThe Commission shall be composed of 10 members appointed by the Comptroller General of the United States. 
(c)Duties 
(1)AnalysesThe Commission shall conduct analyses of the financing of long-term care, including the financing of nursing facilities. Such analyses shall include an analysis of each of the following: 
(A)The adequacy of Medicaid program financing of the long term care system. 
(B)Medicare’s cross-subsidization of long-term care for Medicaid patients. 
(C)Total industry margins in long-term care. 
(D)Long-term demographic challenges. 
(E)The impact of current trends, including staffing shortages and litigation costs, on long-term care spending. 
(F)Different approaches to refinements in the per diem RUG payment amounts and related payment methodologies under section 1888(e) of the Social Security Act (42 U.S.C. 1395yy(e)) . 
(2)ReportThe Commission shall submit to Congress an annual report on its analyses. Each such report shall include recommendations for such changes in financing of long-term care as the Commission deems appropriate. 
(d)Terms, Compensation, Chairman, Meetings, Staff, and PowersThe provisions of subsections (c)(3), (c)(4), (c)(5), (c)(6), (d), and (e) of section 1805 of the Social Security Act (42 U.S.C. 1395b–6) (relating to provisions for the Medicare Payment Advisory Commission) shall apply to the Commission in the same manner as they apply to the Medicare Payment Advisory Commission. 
203.Considerations in MedPAC recommendations on payment for skilled nursing facilitiesIn making recommendations regarding payment rates for skilled nursing facilities, the Medicare Payment Advisory Commission (established under section 1805 of the Social Security Act, (42 U.S.C. 1395b–6)) shall consider— 
(1)the operating margins of such facilities from all government payers and the adequacy of all government funding; and 
(2)the quality improvement efforts by such facilities. 
IIILong-term care insurance 
301.Treatment of premiums on qualified long-term care insurance contracts 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Premiums on qualified long-term care insurance contracts 
(a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the applicable percentage of the amount of eligible long-term care premiums (as defined in section 213(d)(10)) paid during the taxable year for coverage for the taxpayer and the taxpayer’s spouse and dependents under a qualified long-term care insurance contract (as defined in section 7702B(b)). 
(b)Applicable percentageFor purposes of subsection (a), the applicable percentage shall be determined in accordance with the following table: 
 
 
For taxable years beginning in calendar year—The applicable percentage is— 
 
2006, 2007, or 200825 
200935 
201065 
2011 or thereafter100. 
(c)Coordination with other deductionsAny amount paid by a taxpayer for any qualified long-term care insurance contract to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 162(l) or 213(a).. 
(b)Long-term care insurance permitted To be offered under cafeteria plans and flexible spending arrangements 
(1)Cafeteria plansThe last sentence of section 125(f) of such Code (defining qualified benefits) is amended by inserting before the period at the end ; except that such term shall include the payment of premiums for any qualified long-term care insurance contract (as defined in section 7702B) to the extent the amount of such payment does not exceed the eligible long-term care premiums (as defined in section 213(d)(10)) for such contract. 
(2)Flexible spending arrangementsSection 106 of such Code (relating to contributions by an employer to accident and health plans) is amended by striking subsection (c) and redesignating subsection (d) as subsection (c). 
(c)Conforming amendments 
(1)Section 62(a) of such Code is amended by inserting before the last sentence at the end the following new paragraph: 
 
(21)Premiums on qualified long-term care insurance contractsThe deduction allowed by section 224.. 
(2)Sections 223(b)(4)(B), 223(d)(4)(C), 223(f)(3)(B), 3231(e)(11), 3306(b)(18), 3401(a)(22), 4973(g)(1), and 4973(g)(2)(B)(i) of such Code are each amended by striking section 106(d) and inserting section 106(c). 
(3)Section 6041 of such Code is amended— 
(A)in subsection (f)(1) by striking (as defined in section 106(c)(2)), and 
(B)by adding at the end the following new subsection: 
 
(h) Flexible spending arrangement definedFor purposes of this section, a flexible spending arrangement is a benefit program which provides employees with coverage under which— 
(1)specified incurred expenses may be reimbursed (subject to reimbursement maximums and other reasonable conditions), and  
(2)the maximum amount of reimbursement which is reasonably available to a participant for such coverage is less than 500 percent of the value of such coverage. In the case of an insured plan, the maximum amount reasonably available shall be determined on the basis of the underlying coverage.. 
(4)The table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the last item and inserting the following new items: 
 
 
Sec. 224. Premiums on qualified long-term care insurance contracts. 
Sec. 225. Cross reference.. 
(d)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
(2)Cafeteria plans and flexible spending arrangementsThe amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2007. 
302.Additional consumer protections for long-term care insurance 
(a)Additional protections applicable to long-term care insuranceSubparagraphs (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986 (relating to requirements of model regulation and Act) are amended to read as follows: 
 
(A)In generalThe requirements of this paragraph are met with respect to any contract if such contract meets— 
(i)Model regulationThe following requirements of the model regulation: 
(I)Section 6A (relating to guaranteed renewal or noncancellability), other than paragraph (5) thereof, and the requirements of section 6B of the model Act relating to such section 6A. 
(II)Section 6B (relating to prohibitions on limitations and exclusions) other than paragraph (7) thereof. 
(III)Section 6C (relating to extension of benefits). 
(IV)Section 6D (relating to continuation or conversion of coverage). 
(V)Section 6E (relating to discontinuance and replacement of policies). 
(VI)Section 7 (relating to unintentional lapse). 
(VII)Section 8 (relating to disclosure), other than sections 8F, 8G, 8H, and 8I thereof. 
(VIII)Section 11 (relating to prohibitions against post-claims underwriting). 
(IX)Section 12 (relating to minimum standards). 
(X)Section 13 (relating to requirement to offer inflation protection). 
(XI)Section 25 (relating to prohibition against preexisting conditions and probationary periods in replacement policies or certificates). 
(ii)Model ActThe following requirements of the model Act: 
(I)Section 6C (relating to preexisting conditions). 
(II)Section 6D (relating to prior hospitalization). 
(B)DefinitionsFor purposes of this paragraph— 
(i)Model provisionsThe terms model regulation and model Act mean the long-term care insurance model regulation, and the long-term care insurance model Act, respectively, promulgated by the National Association of Insurance Commissioners (as adopted as of October 2000). 
(ii)CoordinationAny provision of the model regulation or model Act listed under clause (i) or (ii) of subparagraph (A) shall be treated as including any other provision of such regulation or Act necessary to implement the provision. 
(iii)DeterminationFor purposes of this section and section 4980C, the determination of whether any requirement of a model regulation or the model Act has been met shall be made by the Secretary.. 
(b)Excise taxParagraph (1) of section 4980C(c) of the Internal Revenue Code of 1986 (relating to requirements of model provisions) is amended to read as follows: 
 
(1)Requirements of model provisions 
(A)Model regulationThe following requirements of the model regulation must be met:  
(i)Section 9 (relating to required disclosure of rating practices to consumer). 
(ii)Section 14 (relating to application forms and replacement coverage).  
(iii)Section 15 (relating to reporting requirements).  
(iv)Section 22 (relating to filing requirements for marketing).  
(v)Section 23 (relating to standards for marketing), including inaccurate completion of medical histories, other than paragraphs (1), (6), and (9) of section 23C.  
(vi)Section 24 (relating to suitability).  
(vii)Section 29 (relating to standard format outline of coverage).  
(viii)Section 30 (relating to requirement to deliver shopper's guide).The requirements referred to in clause (vi) shall not include those portions of the personal worksheet described in Appendix B relating to consumer protection requirements not imposed by section 4980C or 7702B. 
(B)Model ActThe following requirements of the model Act must be met: 
(i)Section 6F (relating to right to return). 
(ii)Section 6G (relating to outline of coverage). 
(iii)Section 6H (relating to requirements for certificates under group plans). 
(iv)Section 6J (relating to policy summary). 
(v)Section 6K (relating to monthly reports on accelerated death benefits). 
(vi)Section 7 (relating to incontestability period). 
(C)DefinitionsFor purposes of this paragraph, the terms model regulation and model Act have the meanings given such terms by section 7702B(g)(2)(B).. 
(c)Effective dateThe amendments made by this section shall apply to policies issued more than 1 year after the date of the enactment of this Act.  
IVMiscellaneous Provisions 
401.Elimination of limitation on eligibility for supplemental security income benefits for persons living in publicly operated community residences, based on the number of residents served by the facility 
(a)In generalSection 1611 of the Social Security Act (42 U.S.C. 1382) is amended— 
(1)in subsection (e)(1), by striking subparagraph (C) and redesignating subparagraphs (D) through (J) as subparagraphs (C) through (I), respectively; and 
(2)in subparagraph (A), by striking (E), and (G) and inserting and (F); 
(3)in subparagraph (B)— 
(A)by striking (G) and inserting (F); and 
(B)by striking (E) and inserting (D); 
(4)in subparagraph (E) (as so redesignated), by striking (E) and inserting (D); 
(5)in subparagraph (F) (as so redesignated), by striking (H) or (J) and inserting (G) or (I); 
(6)in subparagraph (G) (as so redesignated), by striking (G) and inserting (F); and 
(7)in subparagraph (I) (as so redesignated), by striking (G)(i) and inserting (F)(i). 
(b)Effective dateThe amendments made by subsection (a) shall apply to benefits payable for calendar months beginning after the date of the enactment of this Act. 
 
